Citation Nr: 1531105	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO. 08-26 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include as secondary to service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1977 to September 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2009, a Travel Board hearing was held at the RO before the undersigned
Veterans Law Judge. The transcript from that hearing is in the claims file.

In June 2011 and June 2014, the Board remanded this case for additional development

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claim, so the Veteran is afforded every possible consideration. 

VA failed to substantially comply with Board remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). Specifically, the June 2014 remand required the July 2013 examiner to prepare an addendum opinion answering, inter alia, the following:

(a) Is the currently diagnosed psychiatric disability proximately due to or the result of the service connected right shoulder, left varicocele, 4th right metacarpal and left wrist disabilities to specifically include pain caused by those conditions?
(b) Is the currently diagnosed psychiatric disability permanently aggravated by the Veteran's service-connected right shoulder, left varicocele, 4th right metacarpal and left wrist disabilities to specifically include pain caused by those conditions?  If such aggravation is found present the examiner should address the following medical issues (1) The baseline manifestations of the Veteran's psychiatric disability found present prior to aggravation and (2) the increased manifestations which, in the examiner's opinion are proximately due to the service-connected right shoulder left varicocele, 4th right metacarpal, and left wrist disabilities based on medical considerations A fully reasoned explanation for all conclusions reached must be provided Unsupported conclusions are inadequate and will result in the claims file being returned to the examiner
	
(bold in the original). In August 2014, the examiner prepared an opinion which stated:

The condition claimed is less likely than not (less than 50%
probability) proximately due to or the result of the Veteran's service
connected condition.

In November 2014, the same examiner stated the following:

Opinion rendered is that the veteran's depression is NOT related to his SC conditions, and NOT related to pain caused by those conditions. He complained of pain related to a hip condition [which is not SC], and has mild depression due to personality characteristics and social situations [such as a lack of friends].

Unfortunately, neither the August 2014 nor the November 2014 opinions addressed aggravation.  See Allen v. Principi, 7 Vet. App. 439, 449 (1995) (holding that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection). As such, the examination report must be returned as inadequate for rating purposes.

The determination of whether a disability is secondary to a service connected disability or disabilities requires two questions to be answered: 1) was the non-service connected disability caused directly by the service connected disability; and 2) did the service connected disability aggravate the non-service connected disability such that it permanently worsened the condition beyond the natural progression of the disease.

Here, it is relatively clear from the examiner's opinion what he believes the cause of the Veteran's depression, however,  a remand is necessary to obtain a supplemental opinion addressing whether the Veteran's depression was aggravated by a service-connected disability.

The Board is under a duty to ensure compliance with the terms of its prior remands. Stegall, 11 Vet. App. at 271. The addendum opinions do not demonstrate substantial compliance with the earlier remand. El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation); see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (substantial, not strict, compliance with the terms of the Board's engagement letter would be required). Therefore, the Board must remand the claim for additional development. Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2014).

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the July 2013 examination. If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician. A new examination is required only if deemed necessary by the examiner

The examiner must answer the following:

Is the currently diagnosed psychiatric disability permanently aggravated by the Veteran's service-connected right shoulder, left varicocele, 4th right metacarpal, and left wrist disabilities, to specifically include pain caused by those conditions? If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's psychiatric disability found present prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right shoulder, left varicocele, 4th right metacarpal, and left wrist disabilities, based on medical considerations.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. After the requested opinion has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any way, it should be returned to the examiner for corrective action.

3. After the above development is completed and adequately documented, and any other development that may be warranted based on any additional information or evidence received is completed, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

